 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorn Brothers, Inc. and Randy A. Whitten andRetail, Wholesale and Department Store UnionAFL-CIO. Cases 10-CA-16763 and 10-RC-12296June 21, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn October 19, 1981, Administrative Law JudgeLawrence W. Cullen issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Corn Brothers,Inc., Birmingham, Alabama, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.IT IS FURTHER ORDERED that the proceeding inCase 10-RC-12296 be, and it hereby is, remandedto the Regional Director for Region 10 to openand count the ballots of Cecil Montgomery, ForbusLee Russell, Jr., and Randy A. Whitten and to pre-pare a revised tally of ballots, including therein theI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.2 We disagree with the Administrative Law Judge's conclusion that"knowledge of the union activities of all three discnminatees may be in-ferred and imputed to Respondent on the basis of the snall plant rule."There is no evidence that any in plant organizing took place. To the con-trary there is evidence that an effort was made to conceal organizing ac-tivitiets from Respondent by making all contacts away from work.However, we find that Respondent became aware of the organizing ac-tivity through a conversation between Supervisor Billy Gilliam and em-ployees Russell and Whitten on December 1, 1980. Although Russellraised the issue of unionization with Gilliam in only general terms, it isclear from the force with which Gilliam reacted to his remark that itconveyed to him that a union campaign at Corn Brothers was in progressor imminent.262 NL.RB No. 41count of such ballots, upon the basis of which heshall issue the appropriate certification.DECISIONSTATEMENT OF THE CASELAWRENCE W. CUILLEN, Administrative Law Judge:This case was heard before me on July 13, 1981, in Bir-mingham, Alabama. I The hearing was held pursuant to acomplaint issued and consolidated with an election chal-lenge proceeding by the Regional Director for Region10 of the National Labor Relations Board on April 14,1981. The complaint is based on charges filed by RandyA. Whitten, an individual, on behalf of himself and CecilMontgomery, and Forbus Lee Russell, Jr., individuals.The complaint alleges violations of Section 8(a)(3) and(1) of the Act by Corn Brothers, Inc. (hereinafter re-ferred to as Respondent), and was joined by the answerof Respondent wherein it denied the commission of thealleged unfair labor practices.The election proceeding involved in this hearing arisesfrom the challenges of the ballots of the three allegeddiscriminatees (Whitten, Montgomery, and Russell) at aconsent election involving Retail, Wholesale and Depart-ment Store Union, AFL-CIO (hereinafter referred to asthe Union), conducted on February 25, 1981. The threeballots were challenged by the Board agent because theirnames did not appear on the voter eligibility list. Sincethe layoffs of Whitten, Montgomery, and Russell are thesubject of the above alleged unfair labor practices, thecases were consolidated on the ground that they havesubstantial and material factual issues which may appro-priately be resolved by record testimony at a hearing.Upon the entire record in this proceeding, includingmy observations of the witnesses who testified herein,and after due consideration of the briefs filed by counselsfor the General Counsel and Respondent, I make the fol-lowing:FINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONRespondent admits. and I find, that it is a Delawarecorporation engaged in !he operation of a distribution fa-cility for automotive oil and related products and has anoffice and place of business located in Birmingham, Ala-bama. Respondent admits, and I find, that during the pastcalendar year, which period is representative of all timesmaterial herein, it sold and shipped from its Birmingham,Alabama, facility products valued in excess of $50,000 di-rectly to customers located outside the State of Alabama.Respondent admits, and I find, that it is, and has been atall times material herein. an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.I All dates are in 1980, unless otherwise stated.320 CORN BROTHERS, INC.II1. THE STATUS OF THE LABOR ORGANIZATIONRespondent admits, and I find, that the Union is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.11I. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a wholly owned subsidiary of QuakerState Oil Refining Corporation. Respondent has its head-quarters in Atlanta, Georgia, and operates several divi-sions including one in Birmingham, Alabama. Respond-ent's chief operating officer is Homer Ellenburg whowas its president at the time of the hearing and an execu-tive vice president in 1980. Marshall Snow is the branchmanager of the Birmingham division and has overall re-sponsibility for the Birmingham facility with primary em-phasis on sales. Mike Canning is the Birmingham divisionoperations manager and has responsibility for warehouseoperations and counter sales. Billy Gilliam was describedby Snow as the "dock foreman or loading clerk" and bydiscriminatees as warehouse manager.I find that Ellenburg, Snow, and Canning were super-visors within the meaning of Section 2(11) of the Act atall relevant times herein as demonstrated by the undis-puted evidence at the hearing of their ability to hire andfire and overall responsibility for the management andsupervision of employees. Moreover, Respondent stipu-lated to the supervisory status of Canning at the hearing.Respondent denies the allegation in the complaint thatGilliam was a supervisor within the meaning of Section2(11) of the Act. However, it is undisputed that Gilliamis a salaried (as opposed to hourly paid employee) anddoes not punch a timeclock as other employees do. Dis-criminatee Whitten testified that Snow referred to Gil-liam as the warehouse manager on Whitten's first day ofemployment. Employees Montgomery, Russell, andWhitten testified concerning Gilliam's authority (and ex-ercise thereof) to grant time off, to direct the employees,and to assign work. Whitten and Montgomery testifiedthat Gilliam reported to them that he had discharged anemployee on one occasion. Whitten testified that, on oneoccasion Gilliam told an employee to punch the clockand go home if he did not want to work. Whitten andMontgomery testified that, on one occasion when theywere late returning from a break, Gilliam told them thatif they were late returning from a break again, theycould punch out and go home. Canning and Snow testi-fied to the effect that Gilliam had no authority to recom-mend disciplinary action but that his comments would belistened to. Gilliam did not testify. I credit the testimonyof Montgomery, Russell, and Whitten concerning the in-dicia of supervisory authority by Gilliam as outlinedabove, which is largely unrebutted. Accordingly, I findthat Gilliam was a supervisor within the meaning ofSection 2(11) of the Act at all relevant times herein. SeeDennis C. Ehrhardt d/b/a Americraft ManufacturingCompany, 242 NLRB 1312 (1979).It is undisputed that Montgomery, Russell, and Whit-ten were hired by Canning on September 15, 1980. Whit-ten was hired to work in the parts department. Mont-gomery and Russell were hired as truckdrivers. All threeemployees were hired as probationary employees andwere scheduled to become permanent employees uponsuccessful completion of a 90-day probationary period.They testified that they were told by Canning at theirtime of hire that the Birmingham division had never hada layoff for lack of work and were assured of steady em-ployment if they were willing to work.In late November and early December, Respondentconducted its annual evaluation of all of its employees in-cluding the three discriminatees. All three employeeswere told by Canning that Respondent was pleased withtheir performance and were either given raises or toldthey would be given raises the first of January. Whittentestified he was given his probationary evaluation byCanning and was told he had successfully completed hisprobation in early December prior to the December 15official end of his probationary period. He testified thatuniforms were ordered for him (which were reserved forpermanent employees) and he was placed under Re-spondent's health insurance program.Montgomery, Russell, and Whitten testified that therewas no shortage of work. Montgomery testified that heasked Canning for overtime about the first week of De-cember and was told he would be assigned overtime toenable him to increase his earnings prior to the holidayseason. Snow testified that Canning was new in the joband would not have been familiar with whether therehad been prior layoffs. Canning testified that he did notrecall discussing layoffs with Montgomery, Russell, andWhitten. Respondent's records show that there had beenno prior layoffs of drivers at the Birmingham facility inthe past 9 years. Snow and Canning also testified that onoccasion employees were given health insurance cover-age prior to the completion of their probationary periodsas an extra incentive in lieu of a raise to retain them andalso on the basis of need. Canning testified that he didnot recall a discussion with Whitten concerning the com-pletion of his probationaay period.I credit the specific testimony of Montgomery, Rus-sell, and Whitten over the testimony of Canning con-cerning Canning's representations to them that therewould be no layoffs. I credit Whitten's testimony overCanning's testimony and I find that Canning had toldWhitten in early December that he had successfullycompleted his probationary period. Whitten's testimonyis supported in part by the assignment of uniforms whichwere normally reserved for permanent employees and byhis enrollment in the insurance program. I credit the un-rebutted testimony of Montgomery, Russell, and Whittenconcerning positive evaluations they had received fromCanning in early December and the raises given toMontgomery and Russell. I also credit the unrebuttedtestimony of Montgomery, Russell, and Whitten thatthere was no shortage of work. I found Montgomery,Russell, and Whitten to be credible witnesses who hadspecific recall of the events.Russell and Whitten testified that approximately thefirst of December they were commencing work after abreak and were discussing the fact that Quaker State OilRefineries (the parent company) was unionized whereas321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent was not. They were approaching Gilliam,and Russell asked him why Quaker State Oil Refinerieswas unionized whereas Respondent was not. Whitten tes-tified that Gilliam told them that there had been a priorattempt to unionize Respondent by the truckdrivers whohad struck I day and that "Jack Corn came over herefrom Atlanta and gave them a little bit more money.And then he (Gilliam) told me he (Corn) picked them offone by one until he had got rid of all of them." Whittentestified that Gilliam then said, "Don't try to get a unionin or they'll fire you." Russell testified concerning thisconversation that Gilliam said, "Jack Corn will close thedoors if there is a union brought in." Gilliam did not tes-tify and the testimony of Russell and Whitten was not re-butted by Respondent. I credit the testimony of bothRussell and Whitten concerning Gilliam's statements tothem. Although they each recalled different statementshaving been made by Gilliam, I find their recall of sepa-rate statements by Gilliam as parts of the overall discus-sion to be mutually corroborative concerning Respond-ent's union animus as expressed by Gilliam. I credit theirtestimony that Gilliam made each of the statements at-tributed to him. Corn is Respondent's general manager.Whitten also testified that Gilliam offered him a ridehome that day and on the way home Gilliam told him,"About what you were talking about earlier in the dayabout the union, I'm serious, Jack Corn will close theplant down and you'll lose your job." I credit the unre-butted testimony of Whitten concerning Gilliam's state-ment on this occasion.Whitten testified that he contacted the National LaborRelations Board office and was informed by a Board rep-resentative of "our rights; that we could either join anexisting union or start our own independent union."Whitten "decided it would be better to join an existingunion ..." and contacted Henry Jenkins, Internationalrepresentative for the Union, on December 9. Jenkins seta meeting for December 13, the following Saturday, withthe employees of Respondent to discuss union organiza-tion of Respondent. The meeting was attended by 9 or10 employees (warehouse employees and truckdrivers)including Montgomery, Russell, and Whitten. Respond-ent then employed approximately 10 or 11 warehouseemployees and truckdrivers. According to Jenkins, allthe employees at the meeting signed union authorizationcards. Jenkins testified that prior to obtaining the cardsat the meeting he related an incident concerning a priorattempt by the Union to organize Respondent whereinRespondent had allegedly terminated the employeesshortly thereafter. Concern was expressed about the ad-visability of the Union contacting Respondent prior tothe completion of the probationary periods of Montgom-ery, Russell, and Whitten, although Whitten was certainhe had successfully completed his probation. It was de-cided at the meeting that Jenkins would wait until Tues-day, December 16, to request recognition of the Union inorder that the employees could be certain their proba-tionary period had been completed. Montgomery, Rus-sell, and Whitten testified they discussed the Union withother employees and participated in union meetings.Montgomery testified he distributed union cards to twoemployees who did not attend the meeting. I credit theabove unrebutted testimony of Jenkins, Montgomery,Russell, and Whitten.Jenkins testified that he called Respondent on Tues-day, December 16, between 9:30 and 11 and left hisoffice at 11 a.m. to go to a meeting out of town. Jenkinstestified that he asked to talk to Snow and identified him-self and told Snow he represented the Union and that amajority of Respondent's employees (at the Birminghamdivision) "had joined the Union," and Jenkins requestedthat Respondent commence bargaining at that time andthat Snow told him, "You are talking to the wrong one."Jenkins asked whom he should talk to, "and he (Snow)said he didn't know, and he hung up, and that was theextent of the conversation." Jenkins was questioned oncross-examination concerning the Union's petition forcertification, which indicates a request for recognitionwas made on December 16. Jenkins testified that hefilled out the petition December 16. The petition wasmailed and bears a filing date of "12-29-80" (the date ofreceipt). Respondent contends that the late receipt of thepetition is evidence that Jenkins did not call Snow onDecember 16.Montgomery and Whitten testified that on Tuesday,December 16, at approximately 2:30 p.m., they werecalled into Snow's office and Snow told them he hatedto do it so close to Christmas but would have to laythem off. Montgomery testified that he inquired whyonly he and Whitten were affected and that Snow statedRussell was gone for the day but would also be laid offwhen he returned to work. Montgomery also testifiedthat he inquired whether they were laid off or fired andSnow told them they were laid off but could not tellthem whether they would be recalled. Russell testifiedthat the next morning he reported to work and was toldby Gilliam to report to Snow. Russell testified that Snowtold him "he hated to lay me off so near Christmas butbecause of lack of work he was going to have to lay meoff." Russell testified that he replied, "Mr. Snow, youcan't tell me there's a lack of business when out of thepast ten days, I've worked three or four days over-time,"2and that Snow then said, "This is not from me,this is from the home office." Russell testified that, in re-sponse to his question, Snow told him he was laid offrather than fired and would be reemployed the end ofFebruary or the first of March. Snow testified that hedid not mention recall or reemployment in his conversa-tion with Montgomery, Russell, and Whitten and did notrecall whether Russell had brought up the subject butdid not otherwise rebut the testimony of Montgomery,Russell, and Whitten concerning what took place at thetime of their terminations. I credit the testimony ofMontgomery, Russell, and Whitten as set out in thisparagraph. I found their testimony specific and convinc-ing, and largely unrebutted by Snow.Respondent contends that it had no knowledge of aunion organizational campaign at the time of the layoffsof Montgomery, Russell, and Whitten. Respondent as-serts an economic defense. Initially, Snow denies that he2 It was developed through cross-examination that Russell was refer-ring to overtime on specific days for which he was given compensatingtime off but did not refer to more than a 40-hour week.322 CORN BROTHERS, INC.was called by Jenkins on Tuesday, December 16, butrather contends he received this call on Friday, Decem-ber 19. Snow testified he was called by Ellenburg onMonday, December 15, and that Ellenburg "mentionedthe reports that he had, showed that we were in a de-clining business profit situation and that we needed totake some action" and that Ellenburg "suggested that welay off some people, and he suggested the last threepeople that were hired should naturally be the ones thatwe should let go." (Emphasis supplied.) Snow testifiedthat Canning was on vacation that week and that hisown workload was heavier as a result. He testified thathe did not take the action recommended by Ellenburgimmediately as, "Well, I was pretty pressed for time, Imean, a matter of a day or two wouldn't make any dif-ference, I didn't think." Snow testified he then left theoffice at 9 or 10 a.m. that day (Monday, December 15)and went to Gadsden, Alabama, to pick up a new sales-man (Nelson Wright). He testified that they "ate lunch,and made a call, and drove back to Birmingham. I gotback sometime in the early afternoon." Snow testifiedthat he left the office at 7 a.m. on Tuesday and metWright in Gadsden again to work in Gadsden. As "Imeant to work the entire day in Gadsden with NelsonWright ...." He testified that he met Wright at BeaverChemical Company, a subsidiary of Respondent, and thatGeneral Manager Jack Corn was present and they en-gaged in discussions until 11 a.m., when they went tolunch. Snow testified that he returned to his office inBirmingham at 3 or 3:30 p.m. that day and then talked toMontgomery and Whitten. Snow identified his expenseaccount (Resp. Exh. 5) and that of Corn (Resp. Exh. 6)for the workweek of December 15 through 19. As point-ed out by the General Counsel, a review of Snow's ex-pense account shows that the dates were marked overand changed from the workweek of December 22through 26 to the workweek of December 15 through19. Snow's expense account purports to show trips toGadsden on December 15, 16, and 18. Corn's expense ac-count shows a trip to Gadsden on December 16. Howev-er, neither expense account makes any reference to thetime spent by Snow in Gadsden or whether he was inBirmingham for any length of time on December 15 or16.Snow testified that he did not receive a telephone callfrom Jenkins until Friday, December 19. He testified thathe heard a rumor of a union organizational campaign onWednesday morning (December 17) but prior to that hehad no knowledge of union organizational activities.Snow testified that after he heard this rumor, "I calledMr. Ellenburg and told him it looked like we werehaving a little problem" and, "Well, any time it lookslike you're going to be organized, it's a problem." Hetestified that it was Respondent's policy to be opposed tounion organization of its employees. He testified that hereceived a telephone call from Jenkins on Friday, De-cember 19, and immediately called Ellenburg and toldhim that he had been contacted by a labor organization.Jack Corn did not testify. Salesman Nelson Wright tes-tified that he recalled meeting with Snow in Gadsden(where Wright resides) on Monday, December 15, at theBeaver subsidiary location at midmorning, which was hisfirst day of employment with Corn Brothers; that he metwith Snow in Gadsden on Tuesday, December 16, at thesame location between 8:30 and 9 a.m.; and that he andSnow spent the morning talking with Jack Shields (themanager of the Beaver subsidiary in Gadsden) and JackCorn, and then they went to lunch and later made a callon a customer until about 2:30 p.m. Snow then left forBirmingham to return to Corn Brothers and he (Wright)stayed in Gadsden. Wright's expense account for theworkweek of December 15 through 19 was not intro-duced by Respondent at the hearing. Wright was unableto recall whether Snow was in Gadsden any other timesduring the workweek of December 15 through 19 or thefollowing week.Respondent's president, Ellenburg, testified that Re-spondent had experienced growth during the 1970's butas a result of economic conditions (the inflation rate onpetroleum products, declines in mileage driven by theaverage motorist, and improved technology which de-creased the amount of oil used) the market in 1980became "flat" and "we see no change in the forseeablefuture." Ellenburg sent a letter to the branch managers inJanuary 1980 (Resp. Exh. 11) outlining the need to con-trol operating costs and that no new employees should"be added without approval from the Executive Com-mittee." Ellenburg testified that "by June our overallcorporate figures were showing that we were operatingwith less people and we were making a profit" but thatthe consolidated report did not show what the individualdivisions were doing. Ellenburg testified that consequent-ly, "I asked our payroll department to give me, at theend of each month, beginning in June, a spread sheetshowing each division, each job classification, thenumber of people for '79 versus the number of people in'80, plus the dollars paid out" in order that I could"monitor how many people we had versus last year andwhether they were working overtime by dollars paidout."Ellenburg identified (Resp. Exh. 12) a series of 1979and 1980 reports comparing gallons sold of oil and oil re-lated products and the gross sales dollars generated bythose sales by division. These reports show a substantialdecrease in the gallons sold in 1980 from those sold in1979 but a higher sales volume. Respondent's Exhibit 13is the profit and loss statement for the Birminghamdivision and shows a comparison of the monthly and ac-cumulated year to date results for 1980 and 1979. Thisexhibit shows that in April 1980 the Birmingham divisionincurred a loss of $6,369 in the category "Net ProfitFrom Operations" and, after an adjustment for depreci-ation, a loss of $10,185 in the category "Net ProfitBefore Other Income" and that in November 1980 theBirmingham division incurred a loss of $7,653 in the cat-egory "Net Profit From Operations" and after an adjust-ment for depreciation a loss of $10,860 in "Net ProfitBefore Other Income." Ellenburg testified that he re-ceived the "preliminary profit figures on Friday (Decem-ber 12)" for Birmingham which indicated an $11,000 lossand a decrease of $30,000 to $40,000 in profits from the323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding year.3Ellenburg testified that he reviewed the"spread sheet" on personnel and reviewed the informa-tion over the weekend but was unable to determine thereason and that on Monday morning (December 15) hewent to the personnel department and determined thatthere were three probationary employees subject forreview who should not have been hired. Ellenburg testi-fied that he had not made the decision to terminate theemployees earlier as, "Well, I was not aware that we hadthese three individuals and when he had the drastic' lossthere after the trend, I dug further, and I could see thereason immediately; that our operating expenses were up,volume down, and we couldn't make a profit in the for-seeable future if we didn't reduce overhead." Ellenburgtestified that he telephoned Snow on Monday morningand, "I told him that we'd lost $10,000 or $11,000 in No-vember; that I was concerned that the trend had contin-ued with declining profits. And furthermore, I havefound that we got three people that are probationary em-ployees that we just hired that we don't need. And I saidyou need to immediately terminate them ...." (Empha-sis supplied.) Ellenburg placed the time of his call at 9 or9:30 a.m. (Atlanta time) to Snow (which would be 8 to8:30 a.m. in Birmingham). Ellenburg testified that it washis decision to lay off the three probationary employeesand that he confirmed his decision by memo to Snow(G.C. Exh. 3) because he felt it was important. Ellenburgtestified that he initially became aware of union activityat the Birmingham division on Wednesday or Thursday(December 17 or 18) when Snow told him "the rumor-mill was that some people were mentioning union," andhe (Ellenburg) considered it to be a reaction to the layoffof the three employees and "discounted" the rumor. El-lenburg testified that on Friday morning he received atelephone call from Snow who told him that a union or-ganizer had called and stated that a majority of the "em-ployees had signed union cards and he wanted to comeover and negotiate a contract." Ellenburg testified thathe immediately placed a call to Don Smith, the managerof industrial relations for Quaker State Oil RefineriesCorporation (the parent company), and sought his guid-ance. Ellenburg testified on cross-examination that hetold Snow that "on the 15th [the date of his call toSnow] their 90-day probationary period was up and weshould go ahead and do this without delay." Ellenburgtestified he did not discuss with Snow whether other em-ployees should be laid off at the Birmingham facility. In-dustrial Relations Manager Don Smith testified that hereceived a call from Ellenburg on Friday, December 19,and he noted the call on his calendar as "Corn UnionCall" (Resp. Exh. 18).The General Counsel recalled Whitten as a rebuttalwitness who testified that on Tuesday, December 16, at11 a.m. he saw Snow leave his office and that Snowstated he was going to lunch. Whitten did not mentions The SI1,000 loss apparently refers to the "Net Profit Before OtherIncome" loss of $10,860. There were several months during 1980 when"Net Profit Before Other Income" decreased from the preceding year inthe Birmingham division (March 1980-a decrease of $19,938 fromMarch 1979; April 1980-a decrease of $28,069; May 1980-a decrease ofS2,543; June 1980-a decrease of $17,257; August 1980-a decrease of$5,452; October 1980--a decrease of S1,640; and November 1980-a de-crease of $33,270.)this in his affidavit nor was he questioned concerningthis during his prior testimony at the hearing.B. Analysis1. The statements by Gilliam to Montgomery andWhittenAs set out in the statement of facts, I have credited theunrebutted testimony of Montgomery and Whitten con-cerning the statements made by Gilliam to them.Gilliam's statements to Montgomery and Whitten (thatif they attempted to "get a Union in" they would be dis-charged and that "Jack Corn will close the doors if thereis a union brought in," and later in the day to Whittenthat Jack Corn would "close the plant down" and Whit-ten would lose his job) clearly constituted unlawfulthreats that economic sanctions would be imposed onemployees who engaged in union activity at Respond-ent's facility and were violative of Section 8(a)(l) of theAct. See Firmat Manufacturing Corp., 255 NLRB 1213(1981).2. The layoffs of Montgomery, Russell, and WhittenMuch of the evidence in this case is undisputed. Mont-gomery, Russell, and Whitten were hired on September15, 1980, and were scheduled to become permanent em-ployees on the successful completion of a 90-day proba-tionary period. It is undisputed that all three employeesreceived positive evaluations in late November or earlyDecember from Canning, that Whitten was enrolled inRespondent's health insurance program, and that uni-forms were ordered for him although insurance benefitsand uniforms were normally furnished only to permanentemployees. The small size of the plant (approximately 18employees) is also not in dispute.The unrebutted credited testimony of the discrimina-tees demonstrated that all three were active union adher-ents with Whitten initially contacting the Union and ar-ranging for the first meeting of the employees; and thatall three discriminatees engaged in discussions with otheremployees and actively promoted the Union. The unre-butted credited testimony of Jenkins, Montgomery, Rus-sell, and Whitten showed that a decision was made at theinitial union meeting that Jenkins would call Respondenton Tuesday and request recognition. I credit Jenkins' tes-timony that he contacted Snow by telephone between9:30 and 11 a.m. on Tuesday, December 16, and request-ed recognition. The late receipt of the petition filed withthe Board does not convince me that Jenkins was incor-rect. Jenkins' testimony is consistent with the determina-tion at the union meeting of December 13 to call Re-spondent on Tuesday, December 16. I credit Whitten'stestimony concerning Snow's presence at the office at 11a.m. There was no evidence that the phone call was inissue at the time of Whitten's affidavit. I do not creditthe testimony of Snow or Wright that Snow was inGadsden on Tuesday morning, at the time Jenkins testi-fied he placed the call. I find Respondent had directknowledge of union activities at its Birmingham facilityby at least Tuesday morning on December 16. I also findthat Respondent's knowledge of Russell's and Whitten's324 CORN BROTHERS, INC.interest in the Union may be inferred by reason of theirdiscussion with Respondent's agent, Gilliam, who voicedRespondent's union animus on December 1. I also findthat knowledge of the union activities of all three discri-minatees may be inferred and imputed to Respondent onthe basis of the small plant rule. See Haynes Industries,Inc., 232 NLRB 1092 (1977); Wiese Plow Welding Co.,Inc., 123 NLRB 616 (1959). The evidence clearly estab-lishes Respondent's union animus as reflected by Gil-liam's threats to Montgomery and Whitten, and Snow'stestimony concerning Respondent's opposition to union-ization of its Birmingham facility as borne out by Ellen-burg's testimony concerning his reaction to union organi-zation of the Birmingham facility.I find that Montgomery, Russell, and Whitten wereengaged in concerted activities protected under Section 7of the National Labor Relations Act, as amended, whenthey participated in the Union's organizational campaign.I find that Respondent had knowledge of their activitieswhich knowledge is imputed to Respondent by reason ofthe discussion of Russell and Whitten with Respondent'sagent, Gilliam, and which knowledge concerning theunion activities of Montgomery, Russell, and Whitten isinferred to Respondent by the application of the "smallplant" rule. I find that Respondent's union animus hasbeen demonstrated. In view of Respondent's knowledgeof the union activities engaged in by Montgomery, Rus-sell, and Whitten, and Respondent's union animus and inview of the timing of their discharges by Respondentwhich occurred without prior warning less than a weekafter the first union organizational meeting of December13, I find that the General Counsel has made a primafacie case that the discharges were motivated by an un-lawful purpose to discourage union activity giving rise toa violation of Section 8(a)(3) of the Act.Respondent asserts an economic defense and contendsthat the discharges were the result of a cost reductioneffort in response to losses incurred by the Birminghamdivision in November and an overall policy introducedin early 1980 in order to reduce payroll costs. I find Re-spondent's economic defense to be inconsistent in severalrespects. Initially, the evidence clearly shows that Re-spondent's Birmingham division incurred significant eco-nomic losses early in 1980 and continued to hire employ-ees throughout the year including the discriminatees whowere hired in September 1980. The Birmingham divisionhired 17 new employees in 1980, including the discrimin-atees, following the January letter from Ellenburg con-cerning the need to clear the replacement of employeeswith him. Nine of the employees hired were listed asdrivers, one as a warehouse-driver employee and two aswarehousemen. At least three of these employees wereprobationary drivers at the time of the occurrence of thesubstantial loss incurred in April. Yet these employeeswere not discharged. Rather, Respondent continued tohire additional employees during the months of May,June, July, and September 1980. Ellenburg's focus of at-tention on Montgomery, Russell, and Whitten on theground that they were probationary employees appearsoveremphasized as Ellenburg and Snow both testifiedthat under Respondent's policy employees (permanent,probationary, or temporary) who have been laid off forlack of work have no recall rights. Respondent's actionsin granting substantial wage increases to its employees,including the discriminatees within a week or two priorto the layoff of the discriminatees and in January 1981,are inconsistent with reducing payroll costs. Ellenburg'sfocus on the three discriminatees (whose combinedmonthly gross earnings as derived from Resp. Exh. 15did not exceed $2,500) as the cause or cure for a S10,000deficit without any other evidence of cost reduction ef-forts by Respondent gives rise to the inference that Re-spondent's actions in terminating Montgomery, Russell,and Whitten were motivated by their union activitiesrather than a drive to reduce costs. I also find a glaringinconsistency between Ellenburg's stated urgency in hisalleged call to Snow on Monday, December 15, thatMontgomery, Russell, and Whitten be terminated imme-diately on their final day of probation and Snow's testi-mony that he did not commence the layoffs until Tues-day afternoon because lie was pressed for time and didnot think the matter of -i day or two would make anydifference. I do not credit Ellenburg's or Snow's testimo-ny concerning the alleged economic reasons for the lay-offs.I find that Respondent's asserted defense that the lay-offs were motivated by economic considerations is pre-textual. See Limestone Apparel Corp., 255 NLRB 722(1981); Eccomunity Farms. Inc., d/b/a Mountain Meats,236 NLRB 1481 (1978). However, assuming, arguendo,that Respondent was motivated in part by economic con-siderations in discharging the discriminatees, I find thatRespondent has not demonstrated that the dischargeswould have occurred in the absence of the discrimina-tees' protected activities. I find that the General Counselhas made a prima facie case that Respondent has violatedSection 8(a)(3) and (1) of the Act in discharging CecilMontgomery, Forbus Lee Russell, Jr., and Randy A.Whitten and that Respondent has failed to rebut theprima facie case.4IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent, as foundherein in connection with Respondent's operations, asfound in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing the flow of commerce.V. THE CHALLENGED BALLOTSThe stipulated appropriate unit is "All employees em-ployed by the Employer at its Birmingham, Alabama, fa-cility; but excluding all office clerical employees, sales-persons, guards and supervisors as defined in the Act."The challenged ballots of Montgomery, Russell, andWhitten are sufficient in number to affect the results ofthe election held on February 25, 1981.54 See Wright Line, a Division of Wright Line Inc., 251 NLRB 1083(1980).5 The tally of ballots showed that, of 13 eligible voters, 5 cast validvotes for and 5 cast valid votes against the Petitioner Union and the 3ballots cast by the discriminatees were challenged. No objections to theelection were filed.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs I have found, Montgomery, Russell, and Whittenwere discriminatorily discharged in violation of Section8(a)(3) and (1) of the Act. I find they were eligible tovote in the election on February 25, 1981. Accordingly, Ishall recommend the challenges to their ballots be over-ruled. See Gossen Company, a Division of the UnitedStates Gypsum Company, 254 NLRB 339 (1981); PRSLimited, d/b/a F & M. Importing Co., 237 NLRB 628,632 (1978); and Firmat Manufacturing Corp., supra.In accordance with the foregoing findings and recom-mendation, I shall further recommend that the represen-tation proceeding be remanded to the Regional Directorwith the direction to open and count the ballots of Mont-gomery, Russell, and Whitten, to prepare a revised tallyand to issue the appropriate certification.CONCLUSIONS OF LAW1. Respondent Corn Brothers, Inc., is an employer en-gaged in commerce within the ileaning of Section 2(6)and (7) of the Act.2. Retail, Wholesale and Department Store Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening its employees with discharge or lossof jobs or a shutdown of its operations and facilities at itsBirmingham, Alabama, division if they engaged in unionactivities, Respondent has violated Section 8(a)(1) of theAct.4. By discharging and thereafter failing and refusing toreinstate its employees Cecil Montgomery, Forbus LeeRussell, Jr., and Randy A. Whitten, Respondent has vio-lated Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Cecil Montgomery, Forbus Lee Russell, Jr., andRandy A. Whitten were eligible voters at the time of theconsent election held on February 25, 1981, and theirballots should be counted in determining the outcome ofthe election.THE REMEDYHaving found that Respondent has committed acts inviolation of Section 8(a)(1) and (3) of the Act, it shall beordered to cease and desist therefrom and from anyother unlawful activity and to take certain affirmativeaction designed to effectuate the policies of the Act. Ac-cordingly, I recommend that Respondent be required topost the appropriate informational notice to employees inappropriate places at its Birmingham, Alabama, facility,and I recommend the reinstatement of Cecil Montgom-ery, Forbus Lee Russell, Jr., and Randy A. Whitten andthat Respondent make them whole for losses due to dis-crimination against them and cease and desist from anyother unfair labor practices. All loss of earnings andother benefits due under this order shall be computedwith interest in the manner prescribed in F W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating, Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6The Respondent, Corn Brothers, Inc., Birmingham,Alabama, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Threatening its employees with discharge or loss ofjobs or a shutdown of its operations and facilities at itsBirmingham, Alabama, division in order to discouragetheir support of Retail, Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization.(b) Discouraging membership in a labor organizationby discharging or refusing to reinstate or otherwise dis-criminating against employees in their hire and tenure.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to Cecil Montgomery, Forbus Lee Russell,Jr., and Randy A. Whitten immediate and full reinstate-ment to their former positions or, if those positions areno longer available, to substantially equivalent positionswithout prejudice to their seniority and other rights andprivileges previously enjoyed.(b) Make the employees named above in section (a)whole for any loss of pay or any other benefits theyhave sustained by reason of the discrimination practicedagainst them in the manner set forth in this Decision en-titled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents. for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post on all bulletin boards at the Birmingham, Ala-bama, division of Corn Brothers, Inc., copies of the at-tached notice marked "Appendix"7on forms providedby the Regional Director for Region 10, after being dulysigned by Respondent representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.? In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."326 CORN BROTHERS, INC.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of the Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 10-RC-12296 beremanded to the Regional Director with a direction tooverrule the challenges to the ballots of Cecil Montgom-ery, Forbus Lee Russell, Jr., and Randy A. Whitten andto open and count their ballots and to prepare a revisedtally of ballots and issue the appropriate certification.327